Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification, the phrase –now U.S. Patent no. 11,035,839—should be inserted after the phrase “U.S. Application No. 15/579,271 filed December 4, 2017” so as to update the status of this parent application.  
Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostowfi et al (WO 2013/126732, submitted in the IDS filed on February 21, 2022) in view of Kharrat et al (WO 2013/130932, also submitted in the IDS filed on February 21, 2022).
Mostowfi et al teach of a method and a system for determining asphaltene content of a crude oil sample.  The crude oil sample contains both asphaltenes and maltenes (i.e. saturate, aromatic and resin fractions). The system comprises a microfluidic portion in the form of a microfluidic chip 301 (claims 1-2), wherein the microfluidic portion is configured to receive a hydrocarbon sample, separate and analyze asphaltenes from the hydrocarbon sample, and discharge a permeate containing maltenes (i.e. i.e. saturate, aromatic and resin fractions) (claim 1). The microfluidic chip 301comprises a first inlet port 303 for introducing both a sample of hydrocarbon/crude oil 903 and a solvent fluid 905 (i.e. toluene) into the chip 301, and an inlet port 305 for introducing a titrant fluid (i.e. an alkane) into the chip (claims 2-3). Each of the inlet ports 303 and 305 are connected to a mixing section in the chip where the crude oil sample is mixed with the solvent or titrant fluid (claim 3). The microfluidic chip 301 also comprises a reactor section 307 coupled downstream from the mixing section, and a membrane filter section 309 coupled downstream from the reactor section 307 (claims 4-5, see Figures 3-4 of Mostowfi et al). The membrane filter section 309 leads to both a waste port 311 and an outlet port 313 (claim 4). After a step of mixing the hydrocarbon crude oil sample and a toluene solvent in the mixing section of the microfluidic chip 301, the mixture is passed through the reactor section 307 and the membrane filter section 309. The permeate which flows through the filter section 309 is passed from the outlet 313 of the microfluidic chip 301 to an optical flow through cell 913 where a step of optical spectroscopy of the permeate is performed (claim 5). The optical absorbance of the permeate is measured in the optical cell 913 with a spectrometer (claim 5), which represents an optical spectrum of the crude oil sample itself. A microfluidic mixing operation is then performed which forms a mixture of the hydrocarbon crude oil sample and a titrant fluid comprising an alkane such as n-heptane that precipitates asphaltenes in the sample. This step is performed by introducing a sample of the crude oil into the chip via the inlet port 303 and introducing the titrant fluid into the chip via the inlet port 305. The crude oil sample and the titrant fluid are mixed in the mixing section of the chip and then passed into the reactor section 307 where a microfluidic process that results in the precipitation of asphaltenes from the hydrocarbon crude oil sample occurs (claim 1). The mixture containing the precipitated asphaltenes is then passed to the membrane filter section 309 of the chip where a microfluidic filtering operation occurs that removes precipitated asphaltenes from the mixture while outputting permeate containing the maltenes fraction of the sample (claim 1). The permeate passes through the outlet 313 in the chip into the flow through optical cell 913 where optical spectroscopy is performed on the permeate (claim 5). The optical absorbance of the permeate is measured with a spectrometer (claim 5), which represents an optical spectrum of the maltenes fraction (i.e. saturate, aromatic and resin fractions) of the crude oil sample. See the abstract, pages 4-7 and 9-11, the claims and figures 2-3 and 9 in Mostowfi et al. Mostowfi et al fail to teach that the system further comprises a chromatographic portion coupled to the microfluidic portion for receiving the permeate from the microfluidic portion, and separating and analyzing the saturate, aromatic and resin fractions of the maltenes fraction of the crude oil sample.
Kharrat et al teach of a method and a system for measuring maltenes comprising saturate, aromatic and resin fractions of a hydrocarbon fluid sample such as crude oil. The system comprises a maltenes sample reservoir 103 that contains the maltene fraction of a crude oil sample remaining after precipitation and removal of the asphaltene fraction. The system also comprises a first solvent reservoir 105, a second solvent reservoir 107, and a third solvent reservoir 109 (claim 7). The first, second and third solvent reservoirs are in fluid communication with a pump 111 via a valve 113 (claim 7). The pump 111 and valve 113 are configured to sequentially introduce the solvents into a chromatographic column 115 to sequentially separate saturates, aromatics and resins from the maltene fraction of the crude oil sample. A sample from the maltenes sample reservoir 103 is first passed through the chromatographic column 115, which is an activated alumina packed bed, followed by sequentially passing the first, second and third solvents from the reservoirs 105, 107 and 109 through the column 115 using the pump 111 and valve 113 to sequentially release the different maltene fractions from the column 115. First, heptane is flushed through the column 115 to cause saturates to be released from the activated alumina. The saturates are then collected and introduced into a flow through optical cell 117 connected to a spectrometer 119 (claim 6) where the optical density or absorbance of the saturates is measured. Second, toluene is then flushed through the column 115 to cause aromatics to be released from the activated alumina. The aromatics are then collected and introduced into the flow through optical cell 117 connected to a spectrometer 119 (claim 6) where the optical density or absorbance of the aromatics is measured. Third, dichloromethane/methanol is flushed through the column 115 to cause resins to be released from the activated alumina. The resins are then collected and introduced into the flow through optical cell 117 connected to a spectrometer 119 (claim 6) where the optical density or absorbance of the resins is measured. See Figures 1-2, paragraphs 0004 and 0020-0022, and the claims of Kharrat et al. 
Based upon a combination of Mostowfi et al and Kharrat et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system for analyzing a crude oil/hydrocarbon sample taught by Mostowfi et al the chromatographic portion taught by Kharrat et al fluidically coupled to the microfluidic portion for receiving the permeate from the microfluidic portion, wherein the chromatographic portion functions to separate and analyze the saturate, aromatic and resin fractions of the maltenes fraction of the crude oil sample in the permeate, since both Mostowfi et al and Kharrat et al teach that hydrocarbon fluid samples such as crude oil samples contain each of saturate, aromatic, resin and asphaltene (SARA) fractions that are commonly separated from one another and analyzed in conventional SARA measurement methods, and the combination of the system taught by Mostowfi et al for separating and analyzing the asphaltene fraction of a hydrocarbon fluid sample with the system taught by Kharrat et al for separating and analyzing the saturate, aromatic and resin fractions which remain in a hydrocarbon fluid sample after precipitating and removing the asphaltene fraction would allow a complete SARA measurement procedure to be performed quickly with a small volume of sample due to the microfluidic nature of the system taught by Mostowfi et al.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Sieben et al (US 11,035,839) which corresponds to the parent application of this application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 29, 2022